Citation Nr: 0124712	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1950 
to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran subsequently perfected this 
appeal.

The Board notes that in correspondence dated April 2000, the 
veteran raised a claim of entitlement to service connection 
for tinnitus.  At this time, the Board refers the above-
referenced claim to the RO for the appropriate action.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  According to the 
veteran, he was exposed to acoustic trauma while firing 
105 mm howitzers during artillery training at Ft. Sill.

In May 1996, the RO made a finding of unavailability of 
service medical records and subsequently denied the veteran's 
claim of entitlement to service connection.  In September 
1998, the RO readjudicated the veteran's claim, taking into 
consideration service medical records.  The RO again denied 
the claim essentially based on findings that the veteran's 
hearing was considered normal upon examination at separation 
and that the evidence of record did not show audiometric 
findings which met the criteria for a grant of service 
connection for defective hearing.  That determination is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2001).

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
bilateral hearing loss.  As indicated above, the September 
1998 decision is final and therefore, the issue is actually 
whether new and material evidence has been submitted to 
reopen that claim.  38 U.S.C.A. § 5108 (West 1991).  

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  The Board is required to consider the 
issue of finality prior to any consideration on the merits. 
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  Id. at 
4.; see Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  The VCAA, however, does not 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence has been 
submitted.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  
According to the regulations, "VA will give the assistance 
described in paragraphs (c)(1), (c)(2), and (c)(3) to an 
individual attempting to reopen a finally decided claim."  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  However, this regulation applies only 
to a claim to reopen a finally decided claim received on or 
after August 29, 2001.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

The statutory duty to notify pursuant to the VCAA has not 
been satisfied.  The veteran has not been provided the 
regulations regarding new and material evidence and has not 
been notified of the evidence needed to reopen his claim of 
entitlement to service connection.  As such, the veteran has 
not had the opportunity to identify relevant evidence and 
would be prejudiced by a Board decision on this issue at this 
time.

Accordingly, this case is remanded for the following:

1) The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.  

2) Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen 
the veteran's claim of entitlement to 
service connection for bilateral 
hearing loss.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




